COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-301-CV


ZOE ANN REED, AS GUARDIAN OF                                       APPELLANTS
VERA MARCIA REED, AND PAULA 
REED
TOLLETT, AS NEXT FRIEND OF 
VERA
MARCIA REED, AND AS 
REPRESENTATIVES
OF VERA MARCIA REED, A NON 
COMPOS
MENTIS INDIVIDUAL 

V.

ERIC EUGENE LINDEAU, 
INDIVIDUALLY, AND                            APPELLEES
LYNNETTA VANICE CHEEKS, 
INDIVIDUALLY, AND
BETTY SEYSTER GASKILL, 
INDIVIDUALLY, AND
JOHNNIE ELIA BENSON, 
INDIVIDUALLY, AND
WESTCHESTER RETIREMENT 
COMMUNITIES,
INCORPORATED D/B/A WESTCHESTER 
PLAZA                                          

------------

FROM THE 67TH 
DISTRICT COURT OF TARRANT COUNTY

------------

MEMORANDUM OPINION1

        Appellants 
Zoe Ann Reed as guardian and representative of Vera Marcia Reed and Paula Reed 
Tollett as next friend and representative of Vera Marcia Reed filed a notice of 
appeal from a summary judgment. Our review of the record revealed that the 
September 15, 2003 order granting summary judgment does not dispose of 
Westchester Retirement Communities, Incorporated d/b/a Westchester Plaza. 
Because the summary judgment order does not dispose of all parties in the case 
and does not appear to be a final appealable order,2 
we sent the parties a letter communicating our concerns that we may have no 
jurisdiction over this appeal and requesting a response showing grounds for 
continuing the appeal. Neither party responded. Accordingly, we dismiss the 
appeal for want of jurisdiction.3
 
                                                                  PER 
CURIAM
 
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
DELIVERED: January 15, 2004
 

 
NOTES
1. See Tex. R. App. P. 47.4.
2. See Lehmann v. Har-Con Corp., 
39 S.W.3d 191, 192-93 (Tex. 2001).
3. See Tex. R. App. P. 42.3(a).